     Case 2:16-cv-02750-JAM-KJN Document 190 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                      No. 2: 16-cv-2750 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    JOSEPH DEGAZIO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 18, 2020, plaintiff filed a request for the court to rule on the

19   motion to compel responses to interrogatories filed by plaintiff on October 23, 2019. (ECF No.

20   179.) The undersigned addresses plaintiff’s August 18, 2020 inquiry herein.

21          Court records indicate that on October 24, 2019, plaintiff filed a motion to compel further

22   responses to a request for production of documents. (ECF No. 137.) On January 10, 2020, the

23   undersigned granted in part and denied in part plaintiff’s October 24, 2019 motion to compel.

24   (ECF No. 151.) Plaintiff’s October 24, 2019 motion to compel is resolved.

25          Court records indicate that on December 18, 2019, pursuant to the mailbox rule, plaintiff

26   filed a motion to compel further responses to request for admissions nos. 2 and 5. (ECF No. 146.)

27   Plaintiff also moved to compel further responses to his June 14, 2018 interrogatories. (Id.)

28   ////
                                                       1
     Case 2:16-cv-02750-JAM-KJN Document 190 Filed 09/09/20 Page 2 of 2

 1          On March 5, 2020, the undersigned denied plaintiff’s December 18, 2019 motion to

 2   compel further responses to request for admissions nos. 2 and 5. (ECF No. 158.) In the March 5,

 3   2020 order, the undersigned ordered defendants to respond to plaintiff’s December 18, 2019

 4   motion to compel further responses to plaintiff’s June 14, 2018 interrogatories. (Id.) Defendants

 5   were ordered to address whether the motion to compel was timely. (Id.)

 6          On April 3, 2020, defendants filed a response to the March 5, 2020 order. (ECF No. 163.)

 7   Defendants argued that the motion to compel should be denied as untimely. (Id.) Defendants did

 8   not address the merits of the motion to compel. (Id.)

 9          On May 4, 2020, the undersigned issued an order finding that plaintiff’s December 18,

10   2019 motion to compel was timely. (ECF No. 169.) The undersigned directed defendants to file

11   a response addressing the merits of plaintiff’s December 18, 2019 motion to compel further

12   responses to plaintiff’s June 14, 2018 interrogatories, nos. 5-11, 13 and 18. (Id.)

13          On June 3, 2020, defendants filed an opposition to plaintiff’s December 18, 2019 motion

14   to compel further responses to interrogatories no. 5-11, 13 and 18. (ECF No. 170.)

15          On August 3, 2020, the undersigned ordered defendants to inform the court whether they

16   provided plaintiff with signed and dated responses to plaintiff’s interrogatories. (ECF No. 175.)

17   The undersigned denied plaintiff’s December 18, 2019 motion to compel further responses to his

18   June 14, 2018 interrogatories, nos. 5-11, 13 and 18, in all other respects. (Id.)

19          On August 17, 2020, defendants informed the court that they provided plaintiff with

20   signed and dated verification pages for their responses to plaintiff’s interrogatories. (ECF No.
21   178.) Therefore, plaintiff’s December 18, 2019 motion to compel further responses to his June

22   14, 2018 interrogatories is resolved.

23          The undersigned has ruled on all of plaintiff’s motions to compel.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s inquiry regarding the status of

25   his motions to compel is deemed resolved.

26   Dated: September 8, 2020
     Ow2750.cla
27

28
                                                        2
